Case: 20-60142     Document: 00516345551         Page: 1     Date Filed: 06/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 6, 2022
                                  No. 20-60142
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Santos Rosa Lopez-Mejia,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 780 333


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Santa Rosa Lopez-Mejia, a native and citizen of Honduras, petitions
   for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal from a decision of the Immigration Judge (IJ) denying
   her application for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60142      Document: 00516345551          Page: 2    Date Filed: 06/06/2022




                                    No. 20-60142


   Convention Against Torture (CAT). Lopez-Mejia argues that the BIA erred
   because it relied on Matter of A-B-, 27 I. & N. Dec. 316, 320 (A.G. 2018) (A-
   B-I) and did not individually consider the cognizability of her proposed
   particular social group (PSG) based on domestic violence, “Honduran
   women in abusive domestic relationships who are unable to leave the
   relationship.” She contends that the PSG is cognizable. She further argues
   that she established a nexus between the persecution suffered and her
   proposed PSG. With regard to the denial of CAT relief, Lopez-Mejia
   contends that the BIA did not provide a sufficient reasoned basis for its
   decision and that the evidence supported relief.
          These arguments are reviewed under the substantial evidence
   standard.   See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
   Additionally, we review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA, Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018), and we review legal questions de novo, Mikhael v. INS, 115 F.3d
   299, 305 (5th Cir. 1997). Because her claim concerning the BIA’s failure to
   provide a sufficient reasoned basis for the denial of CAT relief is raised for
   the first time in this court, we lack jurisdiction to consider it. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir. 2022); 8 U.S.C.
   § 1252(d)(1).
          Lopez-Mejia’s asylum claim based on membership in the proposed
   PSG fails because it is not cognizable. See Jaco v. Garland, 24 F. 4th 395, 405-
   07 & n.4 (5th Cir. 2021). Because she has shown no error in connection with
   the BIA’s rejection of her proposed particular social group, there is no need
   to consider the remaining argument concerning the nexus requirement. See
   INS v. Bagamasbad, 429 U.S. 24, 25 (1976). She thus has shown no error in
   connection with the BIA’s conclusion that she had not shown eligibility for
   asylum or withholding of removal. See Zhang, 432 F.3d at 344; Efe v. Ashcroft,
   293 F.3d 899, 906 (5th Cir. 2002).



                                          2
Case: 20-60142     Document: 00516345551          Page: 3   Date Filed: 06/06/2022




                                   No. 20-60142


         As to her CAT claim, Lopez-Mejia has not shown that the evidence
   compels a conclusion contrary to that of the BIA on the issue whether she
   more likely than not would be tortured with government acquiescence if
   repatriated. See Zhang, 432 F.3d at 344; see also Ramirez-Mejia v. Lynch, 794
   F.3d 485, 493 (5th Cir. 2015). The petition for review is DISMISSED in
   part and DENIED in part.




                                         3